Citation Nr: 1417290	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right leg disability (claimed as shin splints). 

2.  Entitlement to service connection for a left leg disability (claimed as shin splints). 

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a right wrist disability. 

5.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

6.  Entitlement to service connection for a respiratory disability, to include as a result of asbestos and/or environmental exposure during service in Southwest Asia.

7.  Entitlement to service connection for a disability manifested by blackout episodes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to August 2008.  He had service in Southwest Asia from March 2002 to August 2002, from February 2003 to November 2003, and January 2006 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.  In August 2011, the Board remanded the issues on appeal to provide the Veteran a hearing.  The Board also remanded additional issues to be addressed in a statement of the case; however, the Veteran did not perfect his appeal of these issues.

In July 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The Veteran waived Agency of Original Jurisdiction review of additional evidence subsequently provided in support of his appeal.

The issues of entitlement to service connection for a respiratory disability and for a disability manifested by blackouts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A chronic right leg disability, including shin splints, was not manifest during service and is not shown to have developed as a result of service.

2.  A chronic left leg disability, including shin splints, was not manifest during service and is not shown to have developed as a result of service.

3.  A chronic right ankle disability was not manifest during service and is not shown to have developed as a result of service.

4.  A chronic right wrist disability was not manifest during service and is not shown to have developed as a result of service.

5.  A chronic right knee disability was not manifest during service and is not shown to have developed as a result of service.


CONCLUSIONS OF LAW

1.  A chronic right leg disability, including shin splints, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A chronic left leg disability, including shin splints, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A chronic right ankle disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A chronic right wrist disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A chronic right knee disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence provided in May 2008.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (Gateway Medical Center) medical records, and the Veteran's statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records associated with these claims nor has the Veteran provided VA authorization to assist him in obtaining other non-VA treatment records.  In fact, at his hearing in July 2012 the Veteran reported, in essence, that he was not currently receiving treatment related to these claims.  The Board finds that further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained as to this matter are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  Although at his July 2012 hearing the Veteran asserted that he had not been provided a VA examination for an evaluation of his claims, a review of the record shows he was provided an examination in June 2008 due to his participation in the Benefits Delivery at Discharge (BDD) program.  The available medical evidence as to the issues addressed in this decision is sufficient for adequate determinations.  There is no indication that the June 2008 VA opinions failed to adequately consider the Veteran's reported history of symptom onset.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant. 
Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002). 

Service connection can be granted for certain chronic diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more following service, under the appropriate diagnostic code of 38 C.F.R. Part 4 (2013).  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002 & 2013); 38 C.F.R. § 3.317 (2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran contends that he has right wrist, right knee, right leg, left leg, and right ankle disabilities as a result of service.  He also asserted that he has right knee and ankle disabilities that may have developed secondary to his service-connected right hip and foot disabilities.  Service treatment records show the Veteran received treatment including for right wrist pain in November 1986, for right ankle sprains in 1989, 1992, 1993, and 2000, for knee and shin pain in January 1997, and for shin splints in March 1999.  

Records show the Veteran underwent a VA examination in June 2008 prior to his discharge from active service as part of the BDD program.  The examiner noted the Veteran reported symptoms including having the gradual onset of right wrist symptoms for 12 years with pain, weakness, stiffness, giving way, lack of endurance, and locking; having a right ankle disorder due to an injury playing basketball in 1989 with symptoms of stiffness, swelling, giving way, lack of endurance, locking, fatigability, and dislocation; having the gradual onset of right knee symptoms since 1999 with weakness, stiffness, giving way, and locking; and having bilateral shin splints since 2000 that did not cause pain or result in any functional impairment.  The examiner noted the Veteran was well-developed, well-nourished, and in no acute distress.  There was no ulceration, edema, stasis dermatitis, clubbing, cyanosis, or vascular abnormalities to the extremities.  Gait and posture were within normal limits.  Examinations of the left and right tibias and fibulas were found to reveal normal findings.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement to the right wrist, right knee, or right ankle.  There was no evidence of deformity or malunion to the right ankle and no locking pain, genu recurvum, or crepitus to the right knee.  X-ray studies of the left tibia and fibula, right wrist, right knee, and right ankle were within normal limits.  There was a 4.5 centimeter by 2.5 centimeter oval-shaped opaque mass above the distal right tibia head.  The examiner found that no diagnoses could be provided for the right wrist, right ankle, and right knee because there was no pathology for a diagnosis.  A diagnosis of a distal right tibia mass was provided and the VA examiner stated the Veteran needed to follow-up with the orthopedic service for that matter, but that there were effects to his usual occupation or daily activities.

At his Board hearing in July 2012 the Veteran testified, in essence, that he experienced stress and radiating heat in his shins that was worse with use, that he had pain difficulty bending his right wrist in a circular motion, that his right knee problem had worsened over the years, and that he had pain, locking, and decreased motion in the right ankle.  He stated that he had not sought treatment for shin splints and that he had been provided no diagnoses for a right wrist, right knee, or right ankle disorder.  In support of his claims, the Veteran provided copies of non-VA treatment reports in July 2012.  A February 2009 report noted complaints including right wrist and right leg pain without specific diagnosis associated with the issues on appeal.  X-ray studies dated in July 2009 of the right ankle and right knee were within normal limits.  An X-ray study of the right tibial was within normal limits, with a clinically insignificant area of cortical thickening to the distal tibia.

Based upon the evidence of record, the Board finds that chronic right or left leg, including chronic shin splints, right ankle, right wrist, and right knee disabilities were not manifest during service and are not shown to have developed as a result of service.  Although the Veteran is a combat veteran for VA compensation purposes and he is shown to have served in Southwest Asia, the available evidence does not demonstrate present disabilities related to these claims nor objective indications of any chronic disability manifested by such symptoms.  The June 2008 VA medical opinions are found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided an adequate rationale for the opinions.  

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that his symptoms are associated with present leg, right wrist, right knee, and right ankle disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claims for entitlement to service connection as to these issues must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for a right leg disability is denied. 

Entitlement to service connection for a left leg disability is denied. 

Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability, is denied. 

Entitlement to service connection for a right wrist disability is denied. 

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability, is denied.


REMAND

A review of the record shows the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims by correspondence provided in May 2008.  The Board notes that these claims were addressed by a BDD program examination in June 2008, but that the Veteran reported having ongoing respiratory and blackout episode problems at his July 2012 hearing.  He also testified that he was exposed to asbestos and sulfur during service in Southwest Asia.  Service treatment records show he was treated for a pre-syncopal episode in July 1999 possibly related to a motor vehicle accident, for systolic hypertension in January 1994, and for dyspnea in March 2007.  VA treatment records dated in July 2009 noted possible hypertension.  Therefore, the Board finds additional development is required prior to appellate review.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA treatment records related to the issues remaining on appeal.  All efforts to procure records should be documented in the file.  

2.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (probability of 50 percent or more) that he has a present, chronic respiratory disability as a result of active service, to include as a result of asbestos and/or environmental exposure during service in Southwest Asia.  The examiner should address the March 2007 service treatment report noting the Veteran's complaints of dyspnea.  All examination findings, with the complete rationale for the opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (probability of 50 percent or more) that he has a present, chronic disability manifested by blackout episodes as a result of active service, to include as a result of hypertension during service or within the first post-service year.  The examiner should address service and VA treatment reports noting a pre-syncopal episode in July 1999, systolic hypertension in January 1994, and possible hypertension in July 2009.  All examination findings, with the complete rationale for the opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of all evidence of record.  If the benefits sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


